ACCEPTED
                                                                                                            14-15-00137-CV
                                                                                              FOURTEENTH COURT OF APPEALS
                                                                                                          HOUSTON, TEXAS
                                                                                                       2/25/2015 3:27:40 PM
                                                                                                        CHRISTOPHER PRINE
                                                                                                                     CLERK


TELEPHONE:     713.658.2323                                                                       17 TH FLOOR
 FACSIMILE:    713.425.7956                                                                 FIVE HOUSTON CENTER
DIRECT LINE:   713.752.8656                                                                 1401 MCKINNEY STREET
                                              A PROFESSIONAL CORPORATION
                                                                                         FILED IN
                                                                                          HOUSTON, TEXAS 77010-4035
    Kimberly R. Stuart
                                           ATTORNEYS AND COUNSELORS               14th COURT OF APPEALS
       Shareholder
                                                      SINCE 1912                     HOUSTON,     TEXAS
                                                                                        Email: kstuart@craincaton.com
                                                                                  2/25/2015 3:27:40 PM
                                                                                  CHRISTOPHER A. PRINE
                                                                                           Clerk
                                                February 25, 2015


       Fort Bend County Clerk
       301 Jackson Street
       Richmond, TX 77469

                Re:      Cause No. 14-CCV-052415; Karla Vaca as attorney in fact for Alberto L. Vaca
                         vs. Isaura Morales and Francisco Toro; In the County Civil Court at Law No.
                         3 of Fort Bend County, Texas

       Dear Sir or Madam:

                Please issue a Writ of Possession on the following Orders of the Court:

       1.       Order on Plaintiff’s Motion for Summary Judgment signed November 5, 2014; and

       2.       Order on Motion to Reconsider signed November 21, 2014.

                If you have any questions regarding this request, please contact me at (713) 752-8656.

                                                     Yours truly,




                                                     Kimberly R. Stuart
                                                     State Bar No. 00797486
                                                     Email: kstuart@craincaton.com

       KRS:cmc




       000001/000137
       668 - 1407164v1